Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 84-103 are pending and under examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No.10, 294, 511
Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,294,511. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: Claim 84 of the instant invention recites a method for preparing a nucleic acid library comprising: (a) separating a plurality of nucleic acids into a first fraction of nucleic acids having an average length longer than 550 base pairs, and a second fraction of nucleic acids having an average length shorter than 550 base pairs, (b) shearing the nucleic acids of the first fraction, and (c) combining the sheared first fraction and the second fraction to obtain a nucleic acid library comprising a combined fraction of polynucleotides.
 Claims 1 and 17  of U.S. Patent No. 10,294,511 recites a method for preparing a nucleic acid library comprising selectively shearing target sample comprising:
(i)    separating the plurality of nucleic acids into obtaining a first fraction of nucleic acids having an average length longer than 550 base pairs comprising longer nucleic acids of the plurality of nucleic acids, and a second fraction of nucleic acids having an average length shorter than 550 base pairs comprising shorter nucleic acids of the plurality of nucleic acids,
(ii)    shearing the nucleic acids of the first fraction, and
(iii)    combining the sheared first fraction and the second fraction to form the sheared nucleic acids.
Therefore, as claims 1 and 17 of U.S. Patent No. 10,294,511 recites a method that comprises the method of instant claim 84, claim 84 of the instant invention is anticipated by claims 1 and 17 of U.S. Patent No. 10,294,511.

Claims 84-103 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,294,511 in view of Zheng et al. (US20110124052) and Donner et al. (US20100204050).
As noted above, Claim 84 is anticipated by claims 1 and 17 of U.S. Patent No. 10,294,511.
 Furthermore, patented claims 2-16 and 18-22 of U.S. Patent No. 10,294,511 recite similar limitations to instant claims 85-103.
 Furthermore, Zheng et al. teach a method of preparing DNA  for analysis by extracting genomic DNA from formalin fixed, paraffin embedded samples; mechanically shearing the DNA, hybridizing dU probes to the target DNA and removing single stranded nucleic acid fragments by treatment with ssDNA specific exonuclease (e.g. Entire Zheng reference and especially para 0111- para 0116, pg. 11; mechanical shearing as in para 0127, pg. 12;  para 0156, pg. 16) such as FEN1 (e.g. para 0129,pg. 13; para 0156,pg. 16; Fig. 3D); mung bean nuclease (e.g. para 0116, pg. 11); exonuclease I, exonuclease T or exonuclease VII, ( e.g. para 0092-0093, pg. 9; para 0129, pg. 13) or RecJ, exonuclease VII( e.g. para 0132, pg. 13). Zheng et al. teach treatment with UNG or UDG to retrieve target DNA(e.g. para 0133, Pg. 13; para 0144, pg. 14; para 0156, pg. 16).
 Furthermore, Zheng et al. teach their methods further comprise ligating adaptors to the prepared sample and sequencing (e.g. para 0042-0045,pg. 3-4; para 0058, pg. 5).
 Like Zheng et al., Donner et al. teach methods for preparing nucleic acid libraries comprising fragmenting target DNA prior to ligating adapters to target DNA and sequencing (e.g. Entire Donner reference and especially para 0014-0028,pg. 2).  Furthermore, Donner et al. teach mechanical shearing comprises sonication (e.g. para 0047,pg. 4).
Therefore, as claims 1-22 of U.S. Patent No. 10,294,511, Zheng et al. and Donner et al.   all disclose methods for preparing nucleic acid libraries for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-22 of U.S. Patent No. 10,294,511 and to include the teachings of Zheng et al. and Donner et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of producing a sequencing library.
 Therefore the invention of instant claims 84-103 is rendered obvious by claims 1-22 of U.S. Patent No. 10,294,511, Zheng et al. and Donner et al.    

U.S. Patent No.10,683,532
Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,683,532. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 84 of the instant invention recites a method for preparing a nucleic acid library comprising: (a) separating a plurality of nucleic acids into a first fraction of nucleic acids having an average length longer than 550 base pairs, and a second fraction of nucleic acids having an average length shorter than 550 base pairs,(b) shearing the nucleic acids of the first fraction, and(c) combining the sheared first fraction and the second fraction to obtain a nucleic acid library comprising a combined fraction of polynucleotides.
 Claims 1 and 16 of U.S. Patent No. 10,683,532 recites a method for preparing a nucleic acid library comprising selectively shearing target sample comprising:
(i)    separating the plurality of nucleic acids into obtaining a first fraction of nucleic acids having an average length longer than 550 base pairs comprising longer nucleic acids of the plurality of nucleic acids, and a second fraction of nucleic acids having an average length shorter than 550 base pairs comprising shorter nucleic acids of the plurality of nucleic acids,
(ii)    shearing the nucleic acids of the first fraction, and
(iii)    combining the sheared first fraction and the second fraction to form the sheared nucleic acids.
Therefore, as claims 1 and 16 of U.S. Patent No. 10,683,532 recites a method that comprises the method of instant claim 84, claim 84 of the instant invention is anticipated by claims 1 and 16 of U.S. Patent No. 10,683,532.

Claims 84-103 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,683,532 in view of Zheng et al. (US20110124052) and Donner et al. (US20100204050).
As noted above, Claim 84 is anticipated by claims 1 and 16 of U.S. Patent No. 10,683,532.
 Furthermore, patented claims 2-15 and 17-20 of U.S. Patent No. 10,683,532 recite similar limitations to instant claims 85-103.
 Furthermore, Zheng et al. teach a method of preparing DNA  for analysis by extracting genomic DNA from formalin fixed, paraffin embedded samples; mechanically shearing the DNA, hybridizing dU probes to the target DNA and removing single stranded nucleic acid fragments by treatment with ssDNA specific exonuclease (e.g. Entire Zheng reference and especially para 0111- para 0116, pg. 11; mechanical shearing as in para 0127, pg. 12;  para 0156, pg. 16) such as FEN1 (e.g. para 0129,pg. 13; para 0156,pg. 16; Fig. 3D); mung bean nuclease (e.g. para 0116, pg. 11); exonuclease I, exonuclease T or exonuclease VII, ( e.g. para 0092-0093, pg. 9; para 0129, pg. 13) or RecJ, exonuclease VII( e.g. para 0132, pg. 13). Zheng et al. teach treatment with UNG or UDG to retrieve target DNA(e.g. para 0133, Pg. 13; para 0144, pg. 14; para 0156, pg. 16).
 Furthermore, Zheng et al. teach their methods further comprise ligating adaptors to the prepared sample and sequencing (e.g. para 0042-0045,pg. 3-4; para 0058, pg. 5).
 Like Zheng et al., Donner et al. teach methods for preparing nucleic acid libraries comprising fragmenting target DNA prior to ligating adapters to target DNA and sequencing (e.g. Entire Donner reference and especially para 0014-0028,pg. 2).  Furthermore, Donner et al. teach mechanical shearing comprises sonication (e.g. para 0047,pg. 4).
Therefore, as claims 1-20 of U.S. Patent No. 10,683,532, Zheng et al. and Donner et al.   all disclose methods for preparing nucleic acid libraries for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-20 of U.S. Patent No. 10,683,532 and to include the teachings of Zheng et al. and Donner et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of producing a sequencing library.
Therefore the invention of instant claims 84-103 is rendered obvious by claims 1-20 of U.S. Patent No. 10,683,532, Zheng et al. and Donner et al.    

U.S. Patent No.10,988,797
Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 10,988,797. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 84 of the instant invention recites a method for preparing a nucleic acid library comprising: (a) separating a plurality of nucleic acids into a first fraction of nucleic acids having an average length longer than 550 base pairs, and a second fraction of nucleic acids having an average length shorter than 550 base pairs,(b) shearing the nucleic acids of the first fraction, and(c) combining the sheared first fraction and the second fraction to obtain a nucleic acid library comprising a combined fraction of polynucleotides.
 Claims 1 and 19 of U.S. Patent No. 10,988,797 recites a method for preparing a nucleic acid library comprising:
(i)    separating the plurality of nucleic acids into obtaining a first fraction of nucleic acids having an average length longer than 550 base pairs comprising longer nucleic acids of the plurality of nucleic acids, and a second fraction of nucleic acids having an average length shorter than 550 base pairs comprising shorter nucleic acids of the plurality of nucleic acids,
(ii)    shearing the nucleic acids of the first fraction, and
(iii)    combining the sheared first fraction and the second fraction to form the sheared nucleic acids.
Therefore, as claims 1 and 19 of U.S. Patent No. 10,988,797 recites a method that comprises the method of instant claim 84, claim 84 of the instant invention is anticipated by claims 1 and 19 of U.S. Patent No. 10,988,797.

Claims 84-103 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 19 of U.S. Patent No. 10,988,797 in view of Zheng et al. (US20110124052) and Donner et al. (US20100204050).
As noted above, Claim 84 is anticipated by claims 1 and 19 of U.S. Patent No. 10,988,797.
Furthermore, patented claims 2-18 of U.S. Patent No. 10,988,797 recite similar limitations to instant claims 85-103.
 Furthermore, Zheng et al. teach a method of preparing DNA  for analysis by extracting genomic DNA from formalin fixed, paraffin embedded samples; mechanically shearing the DNA, hybridizing dU probes to the target DNA and removing single stranded nucleic acid fragments by treatment with ssDNA specific exonuclease (e.g. Entire Zheng reference and especially para 0111- para 0116, pg. 11; mechanical shearing as in para 0127, pg. 12;  para 0156, pg. 16) such as FEN1 (e.g. para 0129,pg. 13; para 0156,pg. 16; Fig. 3D); mung bean nuclease (e.g. para 0116, pg. 11); exonuclease I, exonuclease T or exonuclease VII, ( e.g. para 0092-0093, pg. 9; para 0129, pg. 13) or RecJ, exonuclease VII( e.g. para 0132, pg. 13). Zheng et al. teach treatment with UNG or UDG to retrieve target DNA(e.g. para 0133, Pg. 13; para 0144, pg. 14; para 0156, pg. 16).
 Furthermore, Zheng et al. teach their methods further comprise ligating adaptors to the prepared sample and sequencing (e.g. para 0042-0045,pg. 3-4; para 0058, pg. 5).
 Like Zheng et al., Donner et al. teach methods for preparing nucleic acid libraries comprising fragmenting target DNA prior to ligating adapters to target DNA and sequencing (e.g. Entire Donner reference and especially para 0014-0028,pg. 2).  Furthermore, Donner et al. teach mechanical shearing comprises sonication (e.g. para 0047,pg. 4).
Therefore, as claims 1- 19 of U.S. Patent No. 10,988,797, Zheng et al. and Donner et al.   all disclose methods for preparing nucleic acid libraries for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1- 19 of U.S. Patent No. 10,988,797 and to include the teachings of Zheng et al. and Donner et al.  because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of producing a sequencing library.
Therefore the invention of instant claims 84-103 is rendered obvious by claims 1- 19 of U.S. Patent No. 10,988,797, Zheng et al. and Donner et al.    



Free of the Prior Art
Claims 84-103 are free of the prior art as the state of the art does not teach or fairly suggest the combination of steps of (i) separating the plurality of nucleic acids into obtaining a first fraction of nucleic acids having an average length longer than 550 base pairs, and a second fraction of nucleic acids having an average length shorter than 550 base pairs, (ii) shearing the nucleic acids of the first fraction, and (iii) combining the first fraction and the second fraction as required by the claimed invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639